Citation Nr: 0100824	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  91-49 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had over 20 years of active duty service and 
retired from the military in September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied entitlement to service 
connection for various disorders to include a heart 
condition.  The Board has remanded this appeal in July 1992, 
in July 1995, and most recently in October 1998 when 
entitlement to service connection for multiple joint 
arthritis was denied.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The preponderance of the evidence is against a finding 
that a current heart disorder is related to a disease or 
injury during active service.  


CONCLUSION OF LAW

The veteran did not incur a heart disorder in, or as a result 
of, military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In the case of cardiovascular disease, 
service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

In this case, the previous remands have served to inform the 
veteran of the evidence needed to substantiate his claim.  VA 
has sought to obtain all available records of which it was 
aware, and has asked the veteran on a number of occasions to 
furnish information as to any relevant records that might 
exist.  VA has also informed the veteran via letters, the 
statement of the case and supplemental statements of the 
case, and in the Board's remands of the evidence it has been 
successful or unsuccessful in obtaining.  The RO has obtained 
the veteran's service medical records and there is no 
evidence that there are any missing service medical records.  
Similarly the RO has obtained all post-service service 
department and VA treatment records.  The RO sought all 
private treatment records reported by the veteran, and 
informed the veteran of the records it could not obtain, as 
evidenced by the veteran's report that these records were not 
available.  Finally, the RO has afforded the veteran an 
examination in order to obtain an opinion as to the 
relationship of a current heart disease to service.  
Therefore, it is concluded that the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat, 2096 (2000) have been met.  

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen during service for complaints of 
multiple dizzy spells, elevated blood pressure, and irregular 
heart activity in January 1975.  An electrocardiogram (ECG) 
was normal.  In March 1975, he was seen for heart fluttering, 
weakness, and nausea with resulting referral for blood 
pressure check.  Hypertension was not reported.  At the time 
of discharge from service a history of hyperventilation 
syndrome was reported.  It was described as resolved.

Service department records dated from January 1979 to 
February 1987, show that in November 1982, the veteran was 
seen for complaints of a sore throat.  He denied any cardiac 
problems.  On examination he was found to have an irregular 
heart beat and was referred for an ECG.  An ECG later in 
November 1982 was interpreted as normal.  In August 1984, the 
veteran complained of chest pain.  An X-ray examination of 
the chest made that month was interpreted as normal.  In 
December 1985 he was seen again with complaints of chest 
discomfort.  An X-ray examination of the chest in December 
1985, was reported as normal.  There were no reports of heart 
disease or hypertension.

Post-service private and VA records are included in the 
claims file, dated from 1986 through 2000.  In November 1986, 
it was noted that the veteran had been seen for complaints of 
recurring chest pains.  A stress test performed in September 
1986 was positive.  It was noted by a private physician (F. 
J. "Ned" Valen, M.D.,) that cardiac catheterization showed 
a completed occluded right coronary artery and a borderline 
lesion of the left anterior descending branch of the left 
artery.  Subsequently dated private records through the 1990s 
show that the veteran was treated for various disorders, to 
include his coronary artery disease, on occasion.  

At a personal hearing in April 1991, the veteran testified in 
support of his contention that his heart disorder was 
initially manifested during service.  He specifically 
recalled being treated for fluttering of the heart, to 
include blood pressure checks.  He said that nothing was 
found to be wrong with him.  Hearing [Hrg.] Transcript [Tr.] 
at 2.  

In July 1992, the claim was remanded for additional 
evidentiary development.  Upon VA examination in July 1993, 
idiopathic benign ventricular ectopy and arteriosclerotic 
coronary heart disease were diagnosed.  

In July 1995, the claim was remanded again for additional 
development, to include a cardiovascular examination.  

When examined in March 1997, the examiner stated that he was 
unable to hear any ectopy during examination.  However, since 
the appellant had a history of multiple ectopies, an ECG 
should be accomplished.  The examiner also stated that if the 
ECG was negative, then a Holter monitor should be considered.  
The record shows that an ECG was subsequently performed, 
which indicates a "normal sinus rhythm with occasional 
premature ventricular complexes[,] otherwise normal ECG."  

In an October 1998 remand, the claim was once returned to the 
RO for additional development.  In accordance with the 
Board's remand, attempts were made to obtain pertinent 
private medical records.  In an April 2000 statement, the 
veteran indicated that these records were unavailable.  

Also in accordance with the remand decision, the examiner who 
conducted the March 1997 examination was requested to provide 
an addendum to that decision.  Specifically, he was asked to 
review the result of the ECG and determine if further testing 
was necessary; and, if so, the necessary steps that should be 
taken to accomplish such tests.  He was also asked to 
indicate the diagnosis of any cardiovascular disorder, and 
indicate whether it was at least as likely as not that any 
such diagnosed disorder had its onset in service.  

In a May 2000 response, the VA examiner who conducted the 
March 1997 evaluation provided the following:  

I have reviewed the chart entirely, and 
as best I can tell, [the veteran] did not 
develop any signs or symptoms significant 
for coronary artery disease until 1986 
when which some ten to eleven years post 
discharge from the service.  At that 
time, he did have cardiac catheterization 
done which revealed a total occlusion of 
his right coronary artery although there 
was good fill in the posterior descending 
via collaterals from the left coronary 
artery.  In addition, there was a 40% 
stenosis in the anterior descending 
branch of the left coronary artery.  His 
ventricular function was good.  His 
ejection fraction was normal, and there 
was no evidence of a myocardial 
infarction.  

In 1997, he had an electrocardiogram done 
which again showed only an occasional 
ventricular premature contraction but 
otherwise was well within normal limits.  

Review of this data suggests to me that 
the significant disease did not develop 
until 1986 when he was eleven years post 
discharge from the service.  The exact 
time that one begins to develop coronary 
artery disease is unknown, however, I do 
not find enough evidence to suggest that 
this patient's disease was service 
connected.  It is true that he did have 
some minor ectopy since 1974, however, 
this has not been a significant problem.  


Analysis

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that at the 
merits stage of adjudication, there must be evidence of a 
disease or injury in service, of a current disease or 
disability, and of a nexus between the current disease or 
disability and the disease or injury in service.  Hickson v. 
West, 12 Vet. App. 247 (1999).

The record shows that heart disease was initially diagnosed a 
number of years after service.  The service medical records 
show that the veteran was seen with various complaints, but 
that heart disease was not found.  Likewise service 
department records contain no findings referable to heart 
disease until at least 1982, and even after that date heart 
disease was not identified.  Nonetheless, service connection 
could still be established for heart disease by competent 
evidence linking a current disability to service.  See 38 
C.F.R. § 3.303.  

In the instant case, the only competent evidence as to a 
relationship between current heart disease and service, 
consists of the medical opinion provided in May 2000.  That 
opinion was rendered by a medical professional after a review 
of the claims folder and an examination of the veteran.  The 
examiner ultimately concluded that current heart disease was 
unrelated to service.  Since there is no competent evidence 
linking a current heart disease to service, the preponderance 
of the evidence is against the veteran's claim, and it must 
be denied.  38 C.F.R. § 3.102 (2000).



ORDER

Entitlement to service connection for a heart disorder is 
denied.  



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 

